Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-26 are currently pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/28/2020 is hereby acknowledged.  All references have been considered by the examiner. Initialed copies of the PTO-1449 are included in this correspondence.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

The present application 16/928,638 and US Patent No. 10,713,854 have the same inventive entity.  The assignee for the applications is PPG Industries Ohio, Inc..

D1.	Claims 1 - 26 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 - 24 of the US Patent No. 10,713,854 in view of Chopra (Aidan Chopra, “Google SketchUp For Dummies,” Wiley Publishing, Inc., 2007; IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other as can be seen in the following tables.  Table 1 shows the correspondence between the claims of current application to the related patent.  Table 2 is a sample example showing one of the claim comparisons for claim 1 of the two applications.

Table 1. Claim Correspondence
16/928,638
(current application)
10,713,854
(related Patent)
1-9
1-9 + 16 + Chopra
10
1
11-16
10-15 + Chopra
17
10
18-26
16-24


Table 2.  Sample example showing one of the claim comparisons

Claim 18 of 
Instant Application
(16/928,638)
Claim 16 of 
Related Patent
(10,713,854)
1
At a server in a network environment comprising the server and one or more user-input devices, a computer-implemented method of creating a house visualization template for visualizing the interchange of various decorative features of a house, the method comprising:
At a remote computer of a computer system comprising the remote computer system, a customer computer system, one or more processors, system memory, and one or more computer-readable media storing computer-executable instructions, the computer system configured to implement a computerized method for creating a house visualization template for visualizing the interchange of various decorative features of a house, the method comprising:
2
receiving at the remote computer from the customer computer a first 

image of a first house, and the remote computer creating a set of first boundaries that define a first type of decorative feature of the first house;
receiving at the remote computer from the customer computer a first 
exterior 
image of a first house, and the remote computer creating a set of first boundaries that define a first type of decorative feature of the first house;
3
receiving a first set of decorative images that depict various different instances of the first type of decorative feature;
receiving a first set of decorative images that depict various different instances of the first type of decorative feature;
4
generating from each of the decorative images corresponding first decorative feature masks to be used in connection with one or more user selectable indications, such that, upon user selection of an indication at the customer computer, the decorative feature masks are placed over an area encompassed by the set of first boundaries;
generating from each of the decorative images corresponding first decorative feature masks to be used in connection with one or more user selectable indications, such that, upon user selection of an indication at the customer computer, the decorative feature masks are placed over an area encompassed by the set of first boundaries;
5
sending display instructions to the customer computer, the display instructions instructing display of the first house in connection with (i) a first set of decorative feature indications comprising different selectable decorative features of a first type, and (ii) a second set of decorative feature indications comprising different selectable decorative features of a second type;
sending display instructions to the customer computer, the display instructions instructing display of the first house in connection with (i) a first set of decorative feature indications comprising different selectable decorative features of a first type, and (ii) a second set of decorative feature indications comprising different selectable decorative features of a second type;
6
receiving from the customer computer a user selection of a particular indication to display a decorative feature of the first type of decorative feature; and
receiving from the customer computer a user selection of a particular indication to display a decorative feature of the first type of decorative feature; and 
7
sending display instructions to the customer computer to display a second

image of the first house, wherein the second 

image of the first house comprises the first photograph of the first house such that the first decorative feature replaces an original decorative feature within the first photograph;
sending display instructions to the customer computer to display a second exterior 
image of the first house, wherein the second 
exterior 
image of the first house comprises the first photograph of the first house such that the first decorative feature replaces an original decorative feature within the first photograph;
8
receiving another indication from the user input device of a selection of yet another indication within the second set of decorative feature indications, wherein the other indication is associated with a second decorative feature; and
receiving another indication from the user input device of a selection of yet another indication within the second set of decorative feature indications, wherein the other indication is associated with a second decorative feature; and
9
sending display instructions to the customer computer to display a third 

image of the first house, wherein the third 

image of the first house displays the first photograph showing (i) the first decorative feature, as well as (ii) the second decorative feature in place of another original decorative feature within the first photograph.
sending display instructions to the customer computer to display a third exterior 
image of the first house, wherein the third 
exterior 
image of the first house displays the first photograph showing (i) the first decorative feature, as well as (ii) the second decorative feature in place of another original decorative feature within the first photograph.


Allowable Subject Matter
Claims 1-26 are allowable provided the nonstatutory double patenting rejections to the claims have been overcome.

The following is a statement of reasons for the indication of allowable subject matter for Claims 1-26.
The combined teaching of Chopra (Aidan Chopra, “Google SketchUp For Dummies,” Wiley Publishing, Inc., 2007; IDS.  For example, p.1 para. 2 lines 1-3, p.3 para. 2 lines 1-2, p. 10 para. 1 lines 1-5, p. 169 paras. 3-5, p.170 paras. 3-4, p. 175 para. 1 and Fig. 7-7, p. 180 paras. 1 and 3 and Fig. 7-10, and p. 181 Fig. 7-11) in view of Chopra-video (Youtube video, “Google SketchUp For Dummies – SketchUp: Stretching a photo over a face,” by Aidan Chopra, Published on July 6, 2007; IDS. https://www.youtube.com/watch?v=SE3I9zsTkQE/. For example, Youtube video at 0:57/6.27 second) teaches “At a server in a network environment comprising the server and one or more user-input devices, a computer-implemented method of creating a house visualization template for visualizing the interchange of various decorative features of a house, the method comprising:
receiving at the remote computer from the customer computer a first image of a first house, and the remote computer creating a set of first boundaries that define a first type of decorative feature of the first house; 
receiving a first set of decorative images that depict various different instances of the first type of decorative feature; 
generating from each of the decorative images corresponding first decorative feature masks to be used in connection with one or more user selectable indications, such that, upon user selection of an indication at the customer computer, the decorative feature masks are placed over an area encompassed by the set of first boundaries; 
sending display instructions to the customer computer, the display instructions instructing display of the first house in connection with (i) a first set of decorative feature indications comprising different selectable decorative features of a first type, and (ii) a second set of decorative feature indications comprising different selectable decorative features of a second type; 
receiving from the customer computer a user selection of a particular indication to display a decorative feature of the first type of decorative feature; and 
sending display instructions to the customer computer to display a second image of the first house, wherein the second image of the first house comprises the first photograph of the first house such that the first decorative feature replaces an original decorative feature within the first photograph”.
However, the combined teaching of Chopra and Chopra-video does not explicitly teach 
“receiving another indication from the user input device of a selection of yet another indication within the second set of decorative feature indications, wherein the other indication is associated with a second decorative feature; and 
sending display instructions to the customer computer to display a third image of the first house, wherein the third image of the first house displays the first photograph showing (i) the first decorative feature, as well as (ii) the second decorative feature in place of another original decorative feature within the first photograph.” 
as recited in claim 18.

Claims 1 and 11 are similar in scope to claim 18 and they are allowable.

Claims 2-10 are directly or indirectly dependent from claim 1 and they are allowable.
Claims 12-17 are directly or indirectly dependent from claim 11 and they are allowable.
Claims 19-26 are directly or indirectly dependent from claim 18 and they are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850.  The examiner can normally be reached on 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SING-WAI WU/Primary Examiner, Art Unit 2611